Citation Nr: 9919641	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  96-32 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a deviated nasal 
septum.

2.  Entitlement to a higher evaluation for postoperative 
carpal tunnel syndrome (right- major extremity), evaluated as 
noncompensable from July 1, 1993 to October 3, 1996 and as 10 
percent disabling from October 4, 1996.  

3.  Entitlement to a higher (compensable) evaluation for 
hemorrhoids.  

4.  Entitlement to a higher evaluation for residuals of a 
left mid-shaft femur fracture, evaluated as noncompensable 
from July 1, 1993 to October 3, 1996 and as 10 percent 
disabling from October 4, 1996. 

5.  Entitlement to a higher (compensable) evaluation for a 
cyst on the forehead.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to June 
1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland 
Oregon, which denied the benefits sought on appeal. 

The issues on appeal are those set forth on the first page of 
this decision based on the veteran's October 1996 substantive 
appeal as clarified by the veteran and his representative at 
his hearing before the undersigned sitting as a travel 
section of the Board.

The Board is without jurisdiction vis-a-vis the veteran's 
claim concerning entitlement to service connection for carpal 
tunnel syndrome (left) because the RO granted entitlement to 
service connection (noncompensable) for the claimed condition 
in an April 1998 rating decision.  In Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997), the U.S. Court of Appeals for the 
Federal Circuit held that because the veteran's first (notice 
of disagreement) NOD concerned the "logically up-stream 
element of service connectedness, the appeal could not 
concern the logically down-stream element of the compensation 
level."  In Grantham, the Federal Circuit held that a second 
timely NOD as to the evaluation assigned is necessary to 
confer jurisdiction over the issue of entitlement to an 
increased evaluation.  Finally, in Holland v. Gober, 10 Vet. 
App. 433, 435-36 (1997) (per curiam), the Court held that in 
light of Grantham, an award of service connection consists of 
a full award of benefits on the appeal initiated by the NOD 
on that issue and that the decision as to the "compensation 
level," or rating, and effective-date elements or issues, 
requires a separate NOD in order for them to be placed in 
appellate status.  In this case no such NOD was filed as to 
the rating per se.  A notice of disagreement must be filed 
with the agency of original jurisdiction to initiate the 
appellate process.  See 38 C.F.R. § 20.204 (1998).  
Accordingly, the hearing transcript before the Board is 
inadequate to constitute a NOD and to begin the appellate 
process as to compensation level for carpal tunnel syndrome 
(left).  Id.  Consequently, the Board is without 
jurisdiction, and the matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran has a deviated nasal septum as a result of 
his service.

2.  Postoperative carpal tunnel syndrome (right- major 
extremity) was not clinically demonstrated as more than 
essentially asymptomatic prior to October 4, 1996.

3.  Manifestations of the appellant's service-connected 
postoperative carpal tunnel syndrome (right- major extremity) 
from October 4, 1996 represent no more than moderate 
incomplete paralysis of the median nerve and are not 
productive of ankylosis of the wrist.

4.  The veteran's service connected hemorrhoids are 
manifested by nonthrombotic hemorrhoids, infrequently 
symptomatic, without excessive redundant tissue.

5.  The residuals of a left mid-shaft femur fracture was not 
clinically demonstrated as more than essentially asymptomatic 
prior to October 4, 1996.

6.  The residuals of left mid-shaft femur fracture are not 
clinically demonstrated as causing more than a slight hip 
disability from October 4, 1996 and thereafter.

7.  The veteran's service connected cyst on the forehead is 
manifested by recurrence of a benign cyst approximately 15 
millimeters in diameter, which is not disfiguring to a level 
warranting a compensable evaluation.


CONCLUSIONS OF LAW

1.  A deviated nasal septum was incurred in military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (1998). 

2.  Postoperative service-connected carpal tunnel syndrome 
(right- major extremity) does not warrant a compensable 
evaluation prior to October 4, 1996.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.124a, Diagnostic Code 8599-8515 (1998).

3.  Postoperative service-connected carpal tunnel syndrome 
(right- major extremity) warrants a 30 percent disability 
evaluation from October 4, 1996.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.124a, Diagnostic Code 8599-8515 (1998).

4.  The criteria for a compensable rating for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.114, Diagnostic Code 7336 (1998).

5.  Residuals of a left mid-shaft femur fracture do not 
warrant a compensable evaluation prior to October 4, 1996.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 5255 
(1998).

6.  Residuals of a left mid-shaft femur fracture service-
connected carpal tunnel syndrome (right- major extremity) do 
not warrant greater than a 10 percent disability evaluation 
from October 4, 1996.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.124a, Diagnostic Code 5255 (1998).

7.  The criteria for a compensable rating for a recurring 
facial sebaceous cyst have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. § 4.118, Diagnostic Codes 
7800-7819 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Deviated Nasal Septum

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  Certain conditions such as arthritis manifested to a 
degree of 10 percent within one year after separation from 
service may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).  If a condition noted 
during service is not shown to be chronic, then generally a 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provision 
of 38 C.F.R. § 3.303(b) is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the U.S. Court of Veterans Appeals (Court's) case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

The veteran's service medical records do not contain a 
diagnosis of deviated nasal septum.  The veteran reported 
that in 1985 he had chronic sinusitis, and he snores.  While 
his discharge medical examination failed to report a deviated 
nasal septum, the veteran claimed that the condition was 
reported verbally.  The Board generally finds the veteran to 
be credible.  The condition was first clinically reported 
shortly after discharge in conjunction with an audiological 
examination in July 1994. 

In this case the claimed disability has not formally been 
associated to service by competent medical authority.  
Nevertheless, the Board considers the presence of the 
condition at discharge and the formal diagnosis shortly 
thereafter in July 1994 are adequate to support the veteran's 
claim of entitlement to service connection for a deviated 
nasal septum.  Accordingly, the entitlement to service 
connection for a deviated nasal septum is warranted.

Increased Evaluations

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the increased evaluation issues on appeal are well-grounded.  
Further, after examining the record, the Board is satisfied 
that all relevant facts have been properly developed in 
regard to these claims and that no further assistance to the 
veteran is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a). 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exascerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or  joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59;  see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The present level of disability is of primary 
concern where service connection has been established and an 
increase in  the disability rating is at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1996).

In adjudicating the well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant prevails 
in either event.  However, if the weight of the evidence is 
against the appellant's claim, the claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Carpal Tunnel Syndrome (Right-Major extremity)

The veteran is right handed.  The schedular criteria for 
paralysis of the median nerve of the major hand call for a 10 
percent evaluation for mild incomplete paralysis and a 30 
percent disability rating for moderate incomplete paralysis; 
a 50 percent disability rating is warranted for severe 
paralysis of the median nerve; and a 70 percent disability 
rating is warranted for complete paralysis, with the hand 
inclined to the ulnar side, the index and middle fingers more 
extended than normally, considerable atrophy of the muscles 
of the thenar eminence, the thumb in the plane of the hand 
(ape hand), pronation incomplete and defective absence of 
flexion of index finger and feeble flexion of middle finger, 
cannot make a fist, index and middle fingers remain extended, 
cannot flex distal phalanx of thumb, defective opposition and 
abduction of the thumb, at right angles to palm, flexion of 
wrist weakened, pain with trophic disturbances. 38 C.F.R. § 
4.124a Diagnostic Code 8515 (1998).

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for mild, or at most, the moderate degree. 38 C.F.R. § 4.124.

According to a June 1994 VA examination, the veteran 
developed tingling and numbness along the median nerve some 
10 years prior to release from active duty.  He underwent a 
release procedure and remained essentially asymptomatic and 
without complaints as to the right extremity for some 
considerable time thereafter up through that examination.  
The June 1994 VA examination did not even report a diagnosis 
of carpal tunnel syndrome (right) although carpal tunnel 
syndrome (left) was regarded as active.

On October 4, 1996, the veteran advanced the claim that his 
carpal tunnel syndrome, inter alia, had increased in 
severity.  

The veteran was afforded a VA peripheral nerve examination in 
January 1997.  He reported occasional tingling of the right 
thumb along with pain on the radial side of the right hand 
and first three digits, precipitated by repetitive action.  
Pain was reported as radiating up the right extremity to the 
shoulder.  Tinel and Phalen signs were positive.  There was 
no atrophy of the right vein or eminence.  Strength testing 
was normal.  Diagnosis was status post carpal tunnel syndrome 
right wrist; recurrence of symptoms and signs of carpal 
tunnel syndrome.

In January 1998, the veteran was afforded another peripheral 
nerves examination.  The veteran's new employment was 
essentially sedentary and necessitated working at a computer 
keyboard.  He reported increased carpal tunnel syndrome 
symptomatology associated with his job.  Occasional pain in 
the right shoulder was reported.  Physical examination showed 
good range of motion of shoulders with adduction and forward 
raise to 180 degrees, external rotation was 90 degrees 
bilaterally; internal rotation was to 45 degrees on the right 
and to 90 degrees on the left.  The impingement test was 
negative.  There was good range of elbow motion and somewhat 
decreased range of wrist motion with ability to dorsiflex to 
60 degrees and forward flex to 65-70 degrees bilaterally.  
Tinel's test was negative.  He had right thumb and index 
finger symptomatology with reverse on either side.  Jamar 
dynamometer position three was consistent both right and 
left.  Right hand average grip was 55 on the right and 60 on 
the left, which was in the 10th percentile.  There was no 
atrophy of the thenar or hypothenar area.  Two point 
discrimination was 4 millimeters in all fingers and he was 
able to discern 3 millimeter in both thumbs and the left 
fifth finger.  Semmes-Weinstein was 3.61 in all digits, 2.83 
in both thumbs.  No deformity was shown on X-ray.  Diagnosis 
was post operative pain and dysesthesia in both upper 
extremities.  

For the period prior to October 4, 1996, there is an absence 
of clinical evidence demonstrating active pathology of the 
major, median nerve or carpal tunnel syndrome (right).  
Accordingly, the preponderance of the evidence is against an 
increased evaluation for carpal tunnel syndrome prior to 
October 4, 1996, the date of his claim for increased 
evaluation.

From October 4, 1996, range of motion is not represented as 
more than mildly decreased.  Moreover, there is no objective 
evidence of paralysis or more than mild sensory loss of the 
right extremity, and, significantly, loss of muscle mass is 
not appreciated.  However, sensory involvement may extend to 
the veteran's shoulder, suggestive of a less localized 
disability or a level of impairment approaching a moderate 
disability.  

Grip strength and certain other tests have produced 
inconsistent results.  The benefit of the doubt rule is a 
unique standard which is applicable to claims before the VA.  
In essence, the rule provides that, where there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving the issue shall be given  to the claimant.  38 
U.S.C.A. § 5107(b).  In determining whether the statutory 
right to the benefit of the doubt applies, a determination as 
to the balance of all the evidence must be made.  The benefit 
of the doubt rule only applies if it is found that the 
evidence is in equipoise.  Gilbert v. Derwinski, 1 Vet. App. 
61 (1991).  In this case, the rule is for application and, 
accordingly, the Board regards the disability as approaching 
moderate incomplete paralysis.

A higher rating is not warranted in the absence of symptoms 
in the pertinent period demonstrating severe paralysis of the 
major, median nerve.  The totality of the evidence does not 
approach such a level of disability.  It is the determination 
of the Board that the appellant's neuropathy has caused, at 
most, the equivalent of moderate incomplete paralysis from 
October 4, 1996.  Accordingly, a 30 percent evaluation is 
warranted for postoperative carpal tunnel syndrome (right- 
major extremity) from October 4, 1996, the date of his claim 
for increased evaluation.  The preponderance of the evidence 
is against an evaluation in excess of 30 percent. 

According to 38 U.S.C.A. § 5110 (West 1991), the effective 
date of an award of compensation shall be fixed in accordance 
with the fact found but shall not be earlier than the date of 
receipt of an application therefor.  The effective date of an 
award based on an original claim for disability compensation 
shall be the day following separation from active service or 
date entitlement arose if the claim is received within one 
year after separation from service; otherwise, the effective 
date of the award will be the date of receipt of the claim, 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i) (1998); see KL v. 
Brown, 5 Vet. App. 205, 208 (1993).  The first objective 
demonstration that the veteran's carpal tunnel syndrome had 
increased in severity was that derived from the January 1997 
examination.  

The Board observes that the examiner at the January 1998 VA 
examination reported that the veteran's carpal tunnel 
syndrome was represented with "no significant symptomatology 
until approximately 15 months" prior to that examination, a 
time which corresponds to the date of award of increased 
evaluation.  Consequently, a neither mild incomplete 
paralysis (10 percent evaluation) nor moderate incomplete 
paralysis (30 percent evaluation) is demonstrated prior to 
October 4, 1996.

The Board has additionally considered the disability in the 
context of disabling scars.  However, a compensable 
evaluation is not for application.  For superficial and 
poorly nourished scars with repeated ulceration, a 10 percent 
evaluation is provided under 38 C.F.R. § 4.118, Diagnostic 
Code 7803.  For superficial scars that are tender and painful 
on objective demonstration, a 10 percent evaluation is 
warranted under 38 C.F.R. § 4.118, Diagnostic Code 7804.  
Other scars are rated on limitation of function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  
However, VA examinations in June 1994 and January 1998 
reported the absence of sufficient scar pathology to warrant 
a compensable evaluation.

Hemorrhoids

The veteran had a thrombosed hemorrhoid in 1985 which was 
reduced by surgery thereafter in service.  No piles or 
hemorrhoid abnormalities were reported on the veteran's 
separation examination in April 1993 and the condition was 
reported as well controlled; occult blood test was negative.  

The veteran was afforded a VA general medical examination in 
June 1994.  He reported a history of hemorrhoids and no 
symptoms since his surgery in the late 1980's.  A large, 
approximately 1 centimeter hemorrhoids was noted on physical 
examination and reported as asymptomatic.  It was not 
reported as thrombosed or with excessive redundant tissue.  
The diagnosis was large asymptomatic hemorrhoid (asymptomatic 
for 5 years).  

The veteran was afforded another VA examination in January 
1998.  The veteran reported blood in his stool after a hard 
bowel movement two or three times a year.  A one centimeter 
left external hemorrhoid was identified.  Anoscope 
examination showed internal hemorrhoids.  There were no 
tracks or fissures identified.  Diagnosis was internal and 
external hemorrhoids, intermittently symptomatic.  No bowel 
problems were reported.  The hemorrhoids were not commented 
upon as with excessive redundant tissue.

A noncompensable rating is warranted for mild or moderate 
external or internal hemorrhoids.  A 10 percent rating 
requires large or thrombotic irreducible hemorrhoids with 
excessive redundant tissue evidencing frequent recurrences.  
A 20 percent rating requires persistent bleeding with 
secondary anemia, or hemorrhoids with fissures.  38 C.F.R. § 
4.114, Diagnostic Code 7336.  The veteran has complained of 
rectal bleeding only a few times a year.  The disability 
picture does not approximate symptomatic hemorrhoids or those 
with excessive redundant tissue.  Hence, the preponderance of 
the evidence is against a compensable evaluation for this 
condition.

Left Mid-Shaft Femur Fracture

Diagnostic Code 5255 provides for evaluations based on other 
impairment of the femur.  A fracture of shaft or anatomical 
neck of with nonunion, with loose motion (spiral or oblique 
fracture) warrants an 80 percent evaluation.  With nonunion, 
without loose motion, weight bearing preserved with the aid 
of a brace, a 60 percent evaluation is warranted.  Malunion 
of the femur warrants a 10 percent evaluation when the 
disability results in slight knee or hip disability.  A 20 
percent rating requires that the malunion produce moderate 
knee or hip disability.  Marked knee or hip disability 
warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, Code 
5255.

On his separation examination in April 1993, the veteran's 
left femur fracture, repaired in 1982, was reported as 
essentially asymptomatic; no abnormalities were reported.  

In June 1994, he was afforded a bones examination; the 
veteran reported minimal pain and tenderness; he reported 
decreased strength in the lower extremity and that it would 
give out on occasion.  On examination, a well healed 24 
centimeter scar was noted.  There was a slight decrease in 
sensation to light touch in the area.  The examiner reported 
full range of motion of the hip, approximately 90 degrees.  
Internal/external rotation was to 45 degrees.  In an 
associated general medical examination, extremities were 
reported without clubbing cyanosis or edema.  Personal [sic - 
peroneal] pulses were strong.  Neurological examination was 
symmetric and intact throughout, with 2+ deep tendon 
reflexes, intact sensation and 5/5 strength bilaterally.

The veteran filed for increased evaluation of the left femur 
on October 4, 1996.  He was afforded another bones 
examination in January 1997.  The veteran reported a 
worsening of his pain in association with standing for long 
periods of time as necessitated by his job.  Muscle cramps 
were reported as a subjective complaint.  The veteran was 
reported negative for swelling, deformity, angulation, false 
motion, shortening or for intra-articular involvement.  
Diagnosis was status post fracture of the left femur; status 
post internal fixation; and chronic muscle spasm.

In a VA examination for anus and rectum, the veteran was 
reported as 64 inches tall with a weight of 210 pounds.  

He was afforded another VA for bones examination in January 
1998, with the examination report supplemented by a February 
1998 addendum.  The veteran reported that one year post 
surgery for his left leg he experienced a problem with his 
left knee, but he had no subsequent knee problems or 
diagnoses.  He complained of continued cramping in his left 
hip after sitting.  He reported taking no medications.  He 
recounted being able to sit for two to three hours.  He could 
walk 1+ miles, and he could walk up to 5 miles while hunting.  
He could stand for 1 hour before needing to sit to take a 
break.  He denied radicular pain distally.  Physical 
examination showed equal muscle mass in both hips, thighs and 
calves.  Right thigh was 58.5 centimeters in girth, left was 
59.  Right calf was 41.5 centimeters; left was 42 
centimeters.  Hip flexion was to 110 degrees bilaterally.  
Extension was to 0 degrees bilaterally.  Abduction was to 55 
degrees bilaterally.  He could adduct to 30 degrees 
bilaterally.  Internal rotation was to 40-45 degrees 
bilaterally.  External rotation was to 45 degrees on the 
right and to 20 degrees on the left, limited by pain.  Knee 
examination showed no effusions, stable collaterals and 
cruciates.  The surgical scar was reported as well healed and 
without ulcerations.  No hip arthritis was shown on X-ray.  
Some medial joint space narrowing was seen on X-ray of the 
left knee, which is a nonspecific finding in arthritis.

After the veteran's discharge from service and prior to 
October 1996, the disability at issue was essentially 
asymptomatic.  Range of motion was accomplished without 
evidence of pain compromising the use of the extremity.  
Accordingly, a compensable evaluation is not supportable 
under the evaluation criteria for that period prior to 
October 1996.  

The veteran complained of worsening symptomatology in 
conjunction with his claim for increase that was filed on 
October 4, 1996.  Some slight increase in disability was in 
fact demonstrated.  Nevertheless, a malunion is not shown, 
and the slight limitation of motion of the corresponding hip 
with some pain on motion along with the absence of radicular 
pain and muscle atrophy demonstrate no more than a slight 
disability.  The other symptomatology, e.g. muscle spasms 
precipitated after one or more hours of activity, is, in the 
opinion of the Board, contemplated by the existing rating 
determination.  The Board also notes that the veteran takes 
no medication and can sit for several hours and even walk up 
to 5 miles while hunting.  Such a slight disability is in 
accordance with a 10 percent evaluation from October 4, 1996.  
See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i); see KL v. 
Brown, 5 Vet. App. 205, 208 (1993).  However, a disability 
approaching a moderate disability is not demonstrated, and 
accordingly, the preponderance of the evidence is against an 
increased evaluation for this disability.  

Considering further that the injury in this instance is at 
the lower boundary of this evaluation level and that this 
rating spans even more extensive injuries than are involved 
here, the Board regards the assigned rating as adequate to 
also embrace the veteran's pain and any limitation of motion 
involved here.  38 C.F.R. §§ 4.40 and 4.55 (1997 ); see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Cyst on the Forehead

Pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7819, benign 
new growths of the skin are to be rated as disfigurement 
scars, etc.  Diagnostic Code 7800 provides a noncompensable 
rating for slightly disfiguring scars of the head, face or 
neck.  A 10 percent rating is assigned for moderate, 
disfiguring scars of the head, face or neck.  A 30 percent 
rating is warranted for severe disfiguring scars, especially 
if they produce a marked and unsightly deformity of the 
eyelids, lips or auricles.  The Note to this provision states 
that when in addition to tissue loss and cicatrization there 
is marked discoloration, color contrast, or the like, the 
ratings under Code 7800 may be further increased.  The cyst 
in this case was reported in June 1994 as a nontender cyst 
approximately 15 millimeters in diameter without evidence of 
infection or inflammation.  The examiner gave the express 
impression that the asymptomatic cyst was only minimally 
disfiguring from a cosmetic standpoint.  No testimony was 
provided at the veteran's Travel Board hearing to rebut the 
cosmetic effect of the cyst and the veteran reported the cyst 
as without any soreness or pain.  Under the circumstances, 
the preponderance of the evidence demonstrates that the cyst 
does not produce a disfigurement approaching a compensable 
evaluation under the governing criteria.



ORDER

Entitlement to service connection for a deviated nasal septum 
is granted. 

Entitlement to a higher (compensable) evaluation for post 
operative carpal tunnel syndrome (right- major extremity) 
prior to October 4, 1996 is denied.  

Entitlement to a 30 percent evaluation for post operative 
carpal tunnel syndrome (right-major extremity) from October 
4, 1996 is granted, subject to the provisions governing the 
award of monetary benefits. 

Entitlement to an increased (compensable) evaluation for 
hemorrhoids is denied.  

Entitlement to an increased rating for left mid-shaft femur 
fracture, evaluated as noncompensable prior to October 4, 
1996 and as 10 percent disabling from October 4, 1996 is 
denied. 

Entitlement to an increased (compensable) rating for a cyst 
on the forehead is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 


